Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered November 9, 1989, convicting him of sexual abuse in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
While the defendant purports to challenge for the first time on appeal both the knowing and voluntary nature of his plea as well as the legal sufficiency of his allocution of the facts of the crime, these issues have not been preserved for appellate review (see, People v Lopez, 71 NY2d 662; People v Pellegrino, 60 NY2d 636). In any event, we find that the defendant’s plea was knowing and voluntary and that the allocution was *626factually sufficient (see, People v Lopez, supra; People v Harris, 61 NY2d 9).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.